Citation Nr: 0433389	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  96-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as due to a service connected 
bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which, in pertinent part, denied service 
connection for a bilateral knee condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for a bilateral knee disability on either a direct 
basis, due to injuries sustained while on active duty, or 
secondary to his service-connected residuals of bilateral 
stress fractures of the feet with pes planus. The veteran 
states that his service-connected stress fractures of the 
heels made him walk on his toes and this caused his knee 
problems. He reports that after service, he continued to seek 
medical treatment for the bilateral knee condition from 1968 
to 1974 while on ship in the merchant marine and at the 
Public Health Service Hospital in San Francisco. The veteran 
asserts that doctors have told him that his bilateral knee 
disability is due to injuries sustained while on active duty.

This claim came before the Board in March 2004.  The Board 
noted that the veteran had undergone three VA examinations, 
but none of the reports adequately addressed the question of 
whether the veteran's service-connected bilateral foot 
disability aggravated his bilateral knee disability (see 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995)).  Also, the February 2003 VA clinician opined that 
there was no causal link to service because there was no 
evidence of relevant in-service trauma but the veteran was a 
combat engineer in Vietnam and is service-connected for PTSD 
based upon a combat-related incident.  Under these 
circumstances, a bilateral knee injury should be presumed. 38 
U.S.C.A. § 1154(b) (West 2002).  Furthermore, the Board noted 
that the February 2003 clinician concluded that the veteran's 
bilateral foot disability did not lead to any significant 
injury to his knees. [Emphasis added.]  Since this statement 
arguably implied some degree of aggravation, the Board 
remanded the claim with instructions to obtain an addendum.  
The addendum was to address whether the veteran's bilateral 
knee disability is causally linked to a presumed in-service 
injury and whether his service-connected residuals of 
bilateral stress fractures of the feet with pes planus caused 
or aggravated either knee disability.  Unfortunately, the 
purpose of that remand was not met.

The clinician who performed the February 2003 was unavailable 
and the RO scheduled the veteran for a new examination that 
took place in April 2004.  The Board notes that the 
clinician's examination report contains no objective findings 
that indicate that the veteran was examined at all.  
Furthermore, the opinions in the report lack sufficient 
clarity with which to deny or grant the claim.  Specifically, 
with regard to the question of direct service connection, the 
clinician was to presume that there was an in-service injury.  
As noted above, as a combat veteran, his description of an 
injury sustained in combat is presumed by law.  See 
38 U.S.C.A. § 1154(b).  Although the clinician acknowledges 
that he was to presume an in-service injury, he wrote that 
such an injury "is not based on medical evidence", that it 
is "not documented", and that to assume such an injury took 
place "is a meaningless gesture."  

As to the veteran's secondary service connection claim, the 
clinician reported "we are to assume...the statement in the 
C&P report the bilateral foot disability does not lead to any 
significant injury to his knee arguably implies aggravation" 
and that "I think that there is an assumption which is not 
based on medical evidence and is based on something that I am 
simply in no position to comment on because I am totally 
unfamiliar with the basis where if a physician states that 
there is no connection to a disability in the knees from a 
foot injury that we have to assume aggravation took place."  
Rather than providing clarification, it appears to the Board 
that the clinician misunderstood the reasons for the remand.  
Furthermore, the clinician concluded by stating that "It is 
my impression, therefore, that [the prior clinician's] 
conclusions are valid as best as can be determined with the 
facts available and to assume anything further is simply not 
possible."  The Board notes that it is the prior clinician's 
conclusions (that the veteran's bilateral foot disability did 
not lead to any "significant" injury to his knees) that 
prompted the March 2004 remand.  The April 2004 clinician's 
validation of the prior ambiguous conclusion does not provide 
any further clarification.  

Finally, the Board notes that the clinician failed to state 
an opinion that addressed the proper legal criteria of 
whether it is as likely as not (50 percent or more 
likelihood) that (a) the veteran's current bilateral knee 
disability is causally linked to his presumed bilateral knee 
injury during service and (b) the veteran's service-connected 
residuals of bilateral stress fractures of the feet with pes 
planus caused or aggravated either knee disability.

The April 2004 VA opinion is inadequate and, unfortunately 
delays a final appellate decision on a claim that has been 
pending for too many years.  Therefore, the Board finds that 
the claim must be remanded for another VA examination by a 
clinician other than the one who provided the inadequate 
April 2004 opinion.  The clinician should be instructed to 
carefully read the opinion request found in indented 
paragraph #3 below, to include the presumption of an in-
service bilateral knee injury sustained in combat as 
described by the veteran. 
 
Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
bilateral knee condition, to include as 
due to a service connected bilateral foot 
disability, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The veteran should be afforded a VA 
orthopedic examination by a clinician 
other than the one who provided the April 
2004 opinion for the purpose of 
determining the nature, etiology and 
severity of any knee disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
disability of either knee that is 
currently present began during or is 
causally linked to any incident of 
service, to include a bilateral knee 
injury sustained in combat as described 
by the veteran.  The clinician should 
note that, since the veteran engaged in 
combat with the enemy, his history of a 
bilateral knee injury is presumed by law.  
38 U.S.C.A. § 1154(b).  The clinician is 
advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship between a current knee 
disability and the in-service knee 
trauma, whereas "less likely" would 
weigh against the claim.  

As to the secondary service connection 
aspect of the veteran's claim, the 
clinician is asked to opine whether it is 
at least as likely as not that the 
veteran's service-connected residuals of 
bilateral stress fractures of the feet 
with pes planus caused or aggravated 
either knee disability.  The clinician is 
advised that aggravation for legal 
purposes is defined as a worsening of the 
underlying condition, as contrasted to 
flare-ups of symptoms, beyond its natural 
progression.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
knee disability, to include as secondary 
to a bilateral foot disability, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
June 2004.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




